Citation Nr: 1503986	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection a bilateral knee disability.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Montgomery, Alabama has jurisdiction over the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current lumbar spondylosis and facet arthritis of the lower back are related to active duty service.  

2.  The Veteran's current bilateral degenerative knee arthritis is related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


2.  The criteria for service connection for bilateral knee disability are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his current low back and bilateral knee disabilities are the result of his falling out of the back of a truck during basic training.  See, e.g., Board Hearing Transcript at 2-3.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran's private treatment records reflect current diagnoses of lumbar spondylosis and facet arthritis of the lower back, as well as bilateral degenerative knee arthritis.  Moreover, the Board finds no reason to question the veracity of the Veteran's competent and credible report of injuring his lower back and knees when he slipped off a truck in service, which has been consistent throughout the appeal period and is consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.159(a)(2) (2014).  

Finally, regarding nexus, the Veteran has provided a medical opinion from his primary care physician, C.A.D., M.D., dated in November 2014.  Dr. C.A.D. indicated that the Veteran's low back and bilateral knee disabilities are related to his fall during basic training.  As this opinion considers the Veteran's history and is not contradicted by any other evidence in the record, the Board finds it to be of high probative value.  Therefore, service connection for low back and bilateral knee disabilities is established.   



ORDER

Service connection for a low back disability is granted.

Service connection for a bilateral knee disability is granted.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


